Ford, J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist of sink strainers in chief value of iron similar in all material respects to those the subject of Davies, Turner & Company v. United States (55 Cust. Ct. 488, Abstract 69651) and that the items of merchandise marked “B” consist of sink strainers in chief value of brass similar in all material respects to those the subject of Abstract 69651, supra, the claim of the plaintiffs was sustained.